Citation Nr: 1035575	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-17 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for pulmonary sarcoidosis since March 27, 2002, and an 
initial compensable evaluation for the period of February 13, 
2000, to March 26, 2002.

2.  Entitlement to an evaluation in excess of 30 percent 
disabling for chronic sinusitis since November 1, 2002, and an 
initial evaluation in excess of 10 percent for the period of 
February 13, 2000, to October 10, 2002.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1992 to February 
2000.

These matters come to the Board of Veterans' Appeals ("Board") on 
appeal from a September 2001 rating decision by the VA RO in 
Huntington, West Virginia, which granted the Veteran's claims for 
service connection for pulmonary sarcoidosis and chronic 
sinusitis, and assigned noncompensable ratings, effective 
February 13, 2000, for both conditions.

The Veteran subsequently filed a document indicating that he was 
seeking a higher rating for both of these disabilities.  Although 
this document was originally construed by the RO as a new claim 
for an increased rating, as explained in a subsequent March 2005 
rating decision, the RO later determined that it was most 
appropriately characterized as a notice of disagreement (NOD) 
regarding the initial ratings.

In any event, in a January 2003 rating decision, the RO continued 
the noncompensable rating for pulmonary sarcoidosis, and 
increased the rating for chronic sinusitis to 10 percent, 
effective September 9, 2002.  In a March 2005 rating decision, 
the Atlanta, Georgia RO increased the rating for pulmonary 
sarcoidosis to 30 percent, effective March 27, 2002; it also 
continued the 10 rating for chronic sinusitis, but granted an 
earlier effective date of February 13, 2000, essentially finding 
that the claim had remained on appeal from the original claim for 
service connection.  The RO also assigned a 100 percent temporary 
disability rating for chronic sinusitis for the period October 
11, 2002, to October 31, 2002, based on surgical or other 
treatment necessitating convalescence.  In a January 2009 rating 
decision, the Appeals Management Center ("AMC") increased the 
rating for chronic sinusitis to 30 percent, effective November 1, 
2002.  Since the RO did not assign the maximum disability rating 
possible for either condition, the appeal for a higher evaluation 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a NOD as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).
These issues were remanded in July 2007 and July 2009.  The 
issues have now been properly returned to the Board.

The Board notes that the Veteran's representative did not submit 
a Statement of Accredited Representative in Appealed Case 
following the July 2009 remand.  However, both the Veteran and 
his representative were issued a copy of a July 14, 2010, letter 
attached to a supplemental statement of the case (SSOC), which 
indicated that 30 days would be afforded the Veteran following 
the date of this letter for a response.  As the 30-day time 
period has passed, the Board finds that the Veteran and his 
representative have been given ample opportunity to submit 
further argument and will proceed to adjudicate the claims.  


FINDINGS OF FACT

1.  For the period of February 13, 2000, to March 26, 2002, the 
Veteran's pulmonary sarcoidosis was in remission with no 
recurrent symptoms.

2.  For the period of March 27, 2002, to the present, the 
Veteran's pulmonary sarcoidosis is manifested by the use of 
intermittent corticosteroids.

3.  For the period of February 13, 2000, to October 10, 2002, the 
Veteran's chronic sinusitis is manifested by attacks of sinusitis 
during the spring season.

4.  For the period of November 1, 2002, to the present, the 
Veteran's chronic sinusitis is manifested by more than six non-
incapacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the period of 
February 13, 2000, to March 26, 2002, for pulmonary sarcoidosis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6846 
(2009).

2.  The criteria for an evaluation in excess of 30 percent for 
the period of March 26, 2002, to the present for pulmonary 
sarcoidosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.97, Diagnostic 
Code 6846 (2009).

3.  The criteria for an evaluation in excess of 10 percent for 
the period of February 13, 2000, to October 10, 2002, for chronic 
sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.97, Diagnostic Code 
6513 (2009).

4.  The criteria for an evaluation in excess of 30 percent for 
the period of November 1, 2002, to the present for chronic 
sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.97, Diagnostic Code 
6513 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains to 
the claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, effective 
May 30, 2008).  Thus, any error related to this element is 
harmless. 

VCAA letters dated in June 2001, September 2002, and September 
2007 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was aware 
that it was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  These letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to VA.  
See Pelegrini II, at 120-121.  Additionally, the September 2007 
letter described how appropriate disability ratings and effective 
dates were assigned.  

Furthermore, for initial rating claims or claims for an earlier 
effective date, where, as here, service connection has been 
granted and the initial rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a NOD with the rating or the 
effective date of the disability does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and relevant VA 
and private medical records are in the file.  All records 
identified by the Veteran as relating to these claims have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

The RO provided the Veteran with VA examinations in October 2008 
for his pulmonary sarcoidosis and chronic sinusitis.  There is no 
objective evidence indicating that there has been a material 
change in the severity of these service-connected disabilities 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2009).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  The examiners 
reviewed the claims files, examined the Veteran, and considered 
his assertions.  The Board finds these examination reports to be 
thorough and consistent with contemporaneous medical records.  
Thus, the Board concludes that the examinations in this case are 
adequate upon which to base a decision with regard to these 
claims.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2009).  Where the Veteran 
timely appealed the rating initially assigned for the service-
connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the Veteran is entitled to "staged" ratings to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times during 
the course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for pulmonary sarcoidosis since March 27, 2002, and an 
initial compensable evaluation for the period of February 13, 
2000, to March 26, 2002.

A noncompensable evaluation is assigned to the Veteran's 
pulmonary sarcoidosis for the period of February 13, 2000, to 
March 26, 2002, under Diagnostic Code 6846.  A 30 percent 
evaluation is assigned to the Veteran's pulmonary sarcoidosis for 
the period of March 27, 2002, to the present, under Diagnostic 
Code 6846.  The Veteran is seeking a higher evaluation.  

Under Diagnostic Code 6846, a 0 percent rating is assigned for 
disability manifested by chronic hilar adenopathy or stable lung 
infiltrates without symptoms or physiologic impairment.  A 30 
percent rating is assigned where there is pulmonary involvement 
with persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  A 60 percent rating is assigned 
where there is pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.  A 100 percent rating 
is assigned where there is cor pulmonale, or; cardiac involvement 
with congestive heart failure, or; progressive pulmonary disease 
with fever, night sweats, and weight loss despite treatment.

The Board notes that the Veteran underwent a VA examination July 
2001.  The examiner did not review the claim file.  The Veteran 
complained of sarcoidosis diagnosed in March 1993, currently in 
remission.  The Veteran reported that he gets yearly x-rays.  He 
denied any chest pain, shortness of breath on exertion, 
hemoptysis, cough with production of sputum, fever, chills, night 
sweats, palpitations, syncope, or presyncope.  The examiner 
concluded by noting that the Veteran had a history of sarcoidosis 
diagnosed in March 1996.  Currently, the Veteran's sarcoidosis is 
in remission.  He usually gets yearly chest x-rays.  The Veteran 
had pulmonary function tests done which were completely normal.  
The examiner opined that the Veteran's sarcoidosis in completely 
in remission at this time.      

The Board notes that the Veteran underwent a VA sinus examination 
in November 2002.  X-rays of the chest revealed healed 
granulomas, otherwise unremarkable chest.  The Veteran was 
diagnosed with sarcoidosis with only a few healed granulomas 
noted on chest x-ray. 

Most recently, the Veteran underwent a VA examination in October 
2008, at which the examiner reviewed the claims file.  The 
Veteran denied deterioration or need of treatment related 
specifically to sarcoidosis since 2002.  The examiner noted that 
the Veteran was currently receiving a course of prednisone and 
antibiotics for worsening episode of sinusitis with bronchospasm.  
Upon review of the claims file and examination of the Veteran, 
the examiner diagnosed the Veteran with a history of pulmonary 
sarcoidosis proven by biopsy with at least 2 episodes of disease 
activity necessitating prolonged steroid therapy, no evidence of 
permanent sequelae related to sarcoidosis, chronic allergic type 
rhinosinusitis, asthma related to or exacerbated by 
rhinosinusitis, a history of bronchospasm to aspirin, and a 
history of eosinophilla and nasal polyposis - likely ASA syndrome 
(Samter's triad).  The examiner noted that the Veteran was 
diagnosed with pulmonary sarcoidosis in April 1993.  At that 
time, he had well-documented hilar and mediastinal adenopathy, 
optic involvement and splenic enlargement, and constitutional 
symptoms suggesting active disease.  He was treated with high 
dose Prednisone tapered over an approximate 8-month period.   The 
Veteran did well, without symptoms suggesting recurrence until 
October 2002.  At that time, he had multiple symptoms including 
complaints related to pulmonary, sinuses, and gastrointestinal 
symptoms, as well as radiographic findings of stage I pulmonary 
sarcoid (hilar and hilar adenopathy).  He was treated with 
moderate dose Prednisone for about 6 months and reportedly (by 
subjective criteria) had a good response.  Since 2002, the record 
suggests no documentation of worsening of sarcoidosis or 
treatment directed at this disorder.  Additionally, chest x-rays 
dated May 23, 2003, and June 7, 2004, demonstrated no hilar or 
mediastinal lymphadenopathy to suggest active sarcoidosis.  Since 
2002, the Veteran has been treated multiple times with short 
course tapering doses of Prednisone or other systemic 
corticosteroids for what appears to have been allergic sinusitis 
and probable reactive airways disease/asthma.   These short 
courses appear to be on average shorter than 6 weeks duration 
each and do not appear to have any relation to sarcoidosis.  Upon 
review of the claims file and medical literature, the examiner 
determined that the Veteran does not have evidence of active 
sarcoidosis since early 2003.  It is likely that the disease is 
currently in remission and reasonably unlikely, though not 
impossible, to become active in the future.  The examiner noted 
that the Veteran does have a well-defined history of pulmonary 
sarcoidosis.  This disease was manifested by mediastinal and 
hilar adenopathy and splenomegaly.  The disease has had 2 well-
defined episodes of activity requiring prolonged steroid therapy 
- one in 1993 and another in 2002.  Since that time, no further 
episodes of sarcoid activity have been described by the Veteran's 
history or documented in his record.  Despite the need of short 
courses of steroid therapy for his asthma and sinusitis, he has 
not required corticosteroid therapy for pulmonary or non-
pulmonary sarcoidosis since his last episode of active 
sarcoidosis in 2002.   Currently, the Veteran has normal 
pulmonary function and a normal chest radiograph.  He does not 
have any evidence of pulmonary impairment from sarcoidosis at 
this time.  

The claims file also contains extensive private medical evidence, 
which the Board has reviewed in detail.  Specifically, the Board 
notes that the claims file contains a December 2001 radiology 
report from Phoebe Putney Memorial Hospital (Phoebe),  which 
revealed findings consistent with a history of stage I 
sarcoidosis, normal otherwise with no evidence of 
gastroesophageal reflux or focal or segmental strictures.  In a 
June 2002 radiology report from Phoebe, the Veteran was noted as 
having mediastinal left hilar adenopathy of unknown etiology.  In 
a June 2002 report of consultation from Phoebe, the Veteran was 
noted as having sarcoidosis diagnosed in 1993.  He was noted as 
being presently with diffuse adenopathy and treated with 
corticosteroids.  His disease was noted as currently inactive.  
In a July 2002 private treatment record from Emory Clinic, the 
physician stated that he was not convinced that the Veteran's 
sarcoid is active enough to place him on steroids.  He further 
stated that he believes it is highly likely that he has reactive 
airways unrelated to his sarcoid.  It may indeed be activated or 
bothered by his chronic sinusitis deviated septum.  It could also 
be related to environmental factors.  In an August 2002 report of 
consultation from Phoebe, it was noted that the Veteran has no 
abdominal discomfort, nauseas, etc., when he is on Prednisone.  
However, he begins to have discomfort when he comes off it.

At a September 2002 private evaluation for sarcoidosis at the 
Emory Clinic, the Veteran's medical history was reviewed in 
detail.  It was noted that the Veteran had no recurrence of 
symptoms since his initial 1993 diagnosis until October 2001, 
when he developed severe onset of coughing frothy copious amount 
of mucus, and then developed nausea and vomiting and abdominal 
pain.  The Veteran was placed on Prednisone.  It was noted that 
the Veteran had recurrence of his sarcoid and most likely it is 
primarily affecting his lung but there is a question of it 
affecting his GI system.  In a September 2002 letter from a 
private physician at the Emory Clinic, it was noted that the 
Veteran was diagnosed with sarcoidosis in 1993 with a biopsy.  He 
was originally on Prednisone and did well.  He has had recurrence 
of symptoms since approximately October 2001.  His symptoms 
consist of both a pulmonary and abdominal nature.  He is 
currently undergoing evaluation and treatment of this disorder.  
This, however, has been severely limiting him and his activity 
tolerance.  His pulmonary function tests dated September 9, 2002, 
do indeed show evidence of some air flow limitation and diffusion 
capacity impairment consistent with sarcoidosis.  

In an October 7, 2002, private treatment records from Dr. J.B.O., 
M.D., it was noted that the Veteran has severe pansinusitis with 
deviated septum and turbinate hypertrophy, nasal polyps, and 
sarcoidosis.  It was noted that the Veteran is presently taking 
Prednisone daily and has instructions to stay on Prednisone for 
the next 2 months.  The physician noted that, from what he has 
seen thusfar, there is no sign that he has sarcoidosis of the 
sinuses.  In an October 11, 2002, operative report from Crawford 
Long Hospital regarding a septoplasty, it was noted that the 
Veteran's pulmonologist feels he had reactivation of his sarcoid 
recently and has him on 30 mg of prednisone a day in preparation 
for his surgery.  In an April 2003 private treatment record from 
Emory Clinic, it was noted that the Veteran's sarcoidosis appears 
to be stable.  His dosage of prednisone was decreased.  In a 
September 2006 private medical record from Emory Clinic, it was 
noted that the Veteran complained of shortness of breath and had 
been on Prednisone 3 times over the last 6 months.  It was not 
specifically noted that Prednisone was prescribed for sarcoidosis 
treatment on each of these occasions. 
     
With regard to the noncompensable evaluation assigned to the 
pulmonary sarcoidosis for the period of February 13, 2000, to 
March 26, 2002, the Board finds no medical evidence of record 
from this time period reflecting that the Veteran's pulmonary 
sarcoidosis was manifested by pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  Instead, the medical evidence 
reflects that the Veteran's sarcoidosis was in remission until 
approximately the summer of 2002.  The Veteran himself indicated 
in a November 2007 statement that his sarcoidosis had been in 
remission since he was initially treated in 1993 until he 
relapsed in 2003.  As such, an increased rating cannot be 
warranted under Diagnostic Code 6846 for this time period.   

With regard to the 30 percent evaluation assigned to the 
Veteran's pulmonary sarcoidosis for the period of March 27, 2002, 
to the present, the Board finds no medical evidence of record 
from this time period reflecting that the Veteran's pulmonary 
sarcoidosis was manifested by pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids for control.  
The Board notes that the Veteran has received Prednisone for 
periods of time since March 27, 2002.  However, the medical 
evidence of record suggests that this Prednisone was prescribed 
for symptoms of conditions other than sarcoidosis.  It was 
specifically noted in the October 2008 VA examination report 
that, since the 2002 recurrence, no further episodes of sarcoid 
activity have been described by the Veteran's history or 
documented in his record.  It was further noted that, despite the 
need of short courses of steroid therapy for his asthma and 
sinusitis, he has not required corticosteroid therapy for 
pulmonary or non-pulmonary sarcoidosis since his last episode of 
active sarcoidosis in 2002.   Currently, the Veteran does not 
have any evidence of pulmonary impairment from sarcoidosis.  
Therefore, as the evidence of record reflects that the Veteran's 
pulmonary sarcoidosis is not currently an active disease, and the 
corticosteroid treatment that the Veteran has received since 2002 
has been intermittent and not even prescribed specifically for 
his pulmonary sarcoidosis, an increased rating is not warranted 
under Diagnostic Code 6846 for this time period.   
The Board notes that the Veteran indicated in a November 2007 
statement that he has had several chest x-rays yielding readings 
suggestive of possible cor pulmonale.  However, as noted, the 
medical evidence of record reflects that the Veteran's 
sarcoidosis is currently in remission.  Additionally, an October 
2007 chest x-ray from the Allergy and Asthma Clinics of Georgia, 
P.C. gave no indication of failure on the right side of the 
heart.  A January 2009 chest x-ray from this facility also showed 
no indication of failure on the right side of the heart.  

Furthermore, the Board notes that the Veteran indicated in a 
March 2009 statement that he would be a candidate for long-term 
high dose of Prednisone, if he were not taking Xolair injections 
and Zy-flo.  The Board has considered these contentions.  
However, as discussed above, an increased rating of 50 percent is 
warranted for systemic high dose (therapeutic) corticosteroids 
for control, which the Veteran is currently not receiving for his 
pulmonary sarcoidosis.  

The Board has reviewed the remaining diagnostic codes relating to 
diseases of the respiratory system but finds Diagnostic Code 6846 
is the most appropriate diagnostic code to apply in this case.  
See 38 C.F.R. § 4.97, Diagnostic Codes 6502-6847 (2009).  The 
Board notes that Diagnostic Code 6846 also indicates that an 
active disease or residuals can be rated as chronic bronchitis 
and extra-pulmonary involvement under specific body system 
involved.  However, in light of the fact that the Veteran's 
pulmonary sarcoidosis has essentially been inactive or in 
remission since first diagnosed and treated in 1993, with the 
exception of a short period of time in 2002 and 2003, the Board 
finds that this disability is appropriately and adequately 
compensated under the criteria set forth in Diagnostic Code 6846 
and, therefore, additional diagnostic codes need not be applied. 

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
pulmonary sarcoidosis is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's disorder 
with the established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  There is no evidence in the medical records of 
an exceptional or unusual clinical picture.  The Board, 
therefore, has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

In summary, for the reasons and bases set forth above, the Board 
concludes that the preponderance of the evidence is against the 
claim for an increased rating, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  Assignment of staged ratings has been considered and 
applied appropriately.  Fenderson, supra.

2.  Entitlement to an evaluation in excess of 30 percent 
disabling for chronic sinusitis since November 1, 2002, and an 
initial evaluation in excess of 10 percent for the period of 
February 13, 2000, to October 10, 2002.

A 10 percent evaluation is assigned to the Veteran's chronic 
sinusitis for the period of February 13, 2000, to October 10, 
2002, under Diagnostic Code 6513.  A 30 percent evaluation is 
assigned to the Veteran's chronic sinusitis for the period of 
November 1, 2002, to the present, under Diagnostic Code 6513.  
The Veteran is seeking a higher evaluation.  

Under Diagnostic Code 6513, a 0 percent rating is assigned when 
detected by x-ray only.  A 10 percent rating is assigned when a 
Veteran has either one or two incapacitating episodes per year of 
sinusitis (an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician) requiring 
prolonged (lasting four to six weeks) antibiotic treatment, or 
has three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is assigned when a 
Veteran has either three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or has more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  A 50 percent rating is 
warranted following radical surgery with chronic osteomyelitis, 
or; near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or crusting 
after repeated surgeries.

The Veteran underwent a VA examination July 2001.  The examiner 
did not review the claim file.  The Veteran reported a history of 
chronic sinusitis diagnosed in 1996.  The Veteran reported that 
he usually has attacks during the spring.  He complained of nasal 
congestion with postnasal discharge and itching of the nose 
during the attacks.  He uses antibiotics during the attacks.  His 
last attack was about 1 to 2 months ago.  The Veteran also 
reported that he has frontal headaches when he has these attacks.  
The Veteran was taking Allegra D.  The examiner noted that there 
was no evidence of any sinusitis on clinical examination that 
day.  The examiner diagnosed the Veteran with a history of 
chronic sinusitis diagnosed in 1993.  The Veteran has attacks 
usually during spring.  Currently, the Veteran does not have any 
evidence of sinusitis on clinical examination.  CT of the sinuses 
revealed frontal sinuses showing mucosal thickening involving the 
right frontal sinus and, in lesser degree, the left frontal 
sinus.  Both close the frontoethmoid recess.  The ethmoid sinuses 
showed significant opacification bilateral with extension into 
the right frontoethmoid recess.  The sphenoid sinuses showed very 
mild mucosal thickening within the floor of the sinus on the left 
side.  The right sphenoid sinus appeared clear.  There was 
compromise of the osteomeatal unit at the level of the 
ostium/infundibulum/hiatus semilunaris.  The Veteran was noted as 
having significant inflammatory changes involving the maxillary 
sinuses bilaterally with involvement of the osteomeatal units as 
described above, as well as ethmoid sinuses bilaterally.  Mild 
inflammatory changes involving the frontal sinuses were noted, 
with the right more than the left and the sphenoid sinuses left 
side.  Nasal septal deviation toward the left side with 
associated nasal septum spur was noted.  Prominence of the 
turbinates bilaterally may represent a component of allergic 
rhinitis.   

The Board notes that the Veteran also underwent a VA examination 
in November 2002.  At this examination, the Veteran related that 
he initially started having problems with sinuses in 1993.  He 
was treated for allergies.  He was also treated for multiple 
infections and had to undergo IV antibiotic treatment.  In 
October 2002, he underwent a surgery for deviated septum, which 
was blocking the left maxillary ostium.  There are no reports of 
interference of breathing through the nose and no reports of 
purulent discharge now.  There is no dyspnea at rest or on 
exertion.  The examiner noted that the Veteran was being treated 
with Prednisone, Rhinocort, and Ocean nasal spray.  The examiner 
noted that the Veteran had chronic sinusitis in the past, but it 
was better since his surgery.  He has been diagnosed with chronic 
sinusitis, and he does have seasonal allergies.  His noted 
symptoms at the time of examination were runny nose, shortness of 
breath, watery eyes, and scratchy throat.  There were no reports 
of incapacitation in the past year.  The examiner noted no 
evidence of nasal obstruction.  There was a reddened edematous 
friable mucosa, which seems to be a little worse on the left side 
than on the right side.  He was noted as having tenderness over 
the left maxillary sinus.  There is no purulent discharge and no 
crusting.  The examiner noted that there are no reports of cor 
pulmonale, right ventricular hypertrophy, or pulmonary 
hypertension.  X-rays of the sinuses revealed frontal, sphenoidal 
and marked maxillary sinusitis, more marked on the right side.  
The Veteran was diagnosed with chronic sinusitis with marked 
right maxillary sinusitis on examination, as well as frontal and 
sphenoidal sinusitis.    

Most recently, the Veteran underwent a VA examination in October 
2008, at which time the examiner reviewed the claims file.  The 
examiner noted that there were treatment records since the 
Veteran's discharge from service which demonstrated that he has 
had numerous sinus infections requiring extensive care.  
Specifically, a letter from a family care practitioner discussed 
the chronic sinus infections of this Veteran occurring more than 
6 times per year and resulting in chronic Prednisone use, 
multiple antibiotics, nasal steroids, and nasal irrigation usage.  
Additionally, this physician stated that he believes that the 
Veteran qualifies for increase in his disability rating to that 
of 60 percent.  The examiner at the October 2008 examination 
noted that the Veteran underwent sinus surgeries in 2002 and 
2006.  At that time, the Veteran was described as having 
pansinusitis (infection of all the sinuses) and nasal polyps.  
Also, records from an allergist demonstrate that the Veteran is 
on heavy immunologic medications, including Xolair, Zyflo, 
Prednisone, and allergy shots.  The Veteran reported at this 
examination that his symptoms have been getting progressively 
worse.  The Veteran reported that he is on numerous medications, 
including Neilmed's Rinse, antibiotics, Prednisone, and other 
immunologic medicines including Zyflo, Xolair, allergy shots, and 
corticonsal steroids.  The Veteran asserts that he takes 
medications regularly but that he still has chronic problems and 
develops chronic sinus infections every 2 to 3 months.  The 
Veteran reported having post-nasal drip, nasal congestion, 
increased pressure frontomaxillary areas, agnosmia, and a 
constant cough.  He also described having thick green mucous 
drainage out of his nose.  The Veteran also describes that these 
episodes occur very frequently, and, although he is able to work, 
it still interferes with his working in that he has to take 
breaks to go and use his inhalers.  The Veteran stated that he is 
treated with prolonged antibiotics and steroid tapers for several 
weeks at a time.  Upon physical examination, the examiner noted 
polypoid degeneration of bilateral middle turbinates, as well as 
nasal polyps extending out of the bilateral middle meati.  
Additionally, there was thick yellow eosinophilic debris coming 
from the area of the left sphenoid sinus and debris within the 
right frontal recess.  The examiner noted that the Veteran was 
tender to palpation in areas of his frontal along the nasal 
sidewalls and in the maxillary area.  The examiner diagnosed the 
Veteran with chronic rhinosinusitis, pansinusitis (involving all 
of his sinuses), and nasal polyps.  The examiner noted that, upon 
review of the medical records and examination of the Veteran, it 
is clear that the Veteran still has persistent sinus disease.  In 
addition, his requiring numerous medications and multiple 
surgeries are evidence that his condition has worsened since his 
last evaluation.  Therefore, the examiner opined that the 
Veteran's sinus disease has worsened and he should obtain an 
increase in his disability status.      

The claims file also contains extensive private medical evidence, 
which the Board has reviewed in detail.  Specifically, the Board 
notes that the claims file contains an April 2002 letter from a 
private physician at South Georgia Allergy Clinic, P.C.  This 
physician noted that he had treated the Veteran with allergy 
problems for quite some time.  The Veteran complained of nasal 
congestion, respiratory difficulty, and typical springtime 
allergy symptoms.  Sinus x-rays revealed both maxillary sinuses 
to be opacified.  The physician noted that the Veteran had 
allergy rhinitis along with chronic sinusitis and airway 
reactivity.  The sinusitis and allergies are affecting his 
respiratory situation.  In a September 2002 private treatment 
record from Dr. J.B.O., M.D., it was noted that the Veteran began 
developing problems with sinus infections the previous October.  
In an October 7, 2002, private treatment records from Dr. J.B.O., 
M.D., it was noted that the Veteran has severe pansinusitis with 
deviated septum and turbinate hypertrophy, nasal polyps, and 
sarcoidosis.  It was noted that the Veteran is presently taking 
Prednisone daily and has instructions to stay on Prednisone for 
the next 2 months.  In an October 11, 2002, operative report from 
Crawford Long Hospital, the Veteran underwent a septoplasty with 
bilateral inferior turbinate reduction, image-guided endoscopic 
left frontal, left sphenoid, bilateral total ethmoid, bilateral 
maxillary.  The Veteran was diagnosed with pain and sinusitis 
with nasal obstruction due to deviated nasal septum and turbinate 
hypertrophy.  In June 2004 private treatment record, the Veteran 
complained of sinus symptoms.  In a May 2005 private treatment 
record, it was noted that the Veteran continued to have problems 
with recurrent episodes of sinusitis.      

In a July 2005 letter from a private physician at South Georgia 
Allergy Clinic, P.C., it was noted that the Veteran had episodes 
of chronic sinusitis, which have not responded to oral and 
intravenous medications, plus he has moderately severe asthma.  
The Veteran has chronic sinusitis perennially with several 
incapacitating episodes annually, which require him to take 
antibiotics and occasionally affect his ability to work.  He 
frequently has to take steroids and bronchodilators to improve 
his pulmonary functions.  The physician stated that he feels that 
the Veteran should be evaluated in the 30 to 50 percent 
disability range based on sinusitis alone and chronic bronchitis 
and asthma disability should also be increased to at least 60 
percent or greater.  In a March 2006 private treatment record, 
the Veteran complained of headaches in the morning, nasal 
congestion, "crustiness" around the nostrils, and coughing up 
"green stuff".  In an October 2006 operative note from Crawford 
Long Hospital, it was noted that the Veteran underwent stealth-
guided bilateral frontal sinusotomies, stealth-guided bilateral 
revision ethmoidectomies, bilateral stealth-guided revision 
sphenoidotomy with soft-tissue removal, bilateral stealth-guided 
revision maxillary antrostomies with soft-tissue removal, 
bilateral intranasal polypectomies, and inferior cauterization.  
The Veteran was diagnosed with chronic pansinusitis with 
bilateral nasal polyps.  In a November 2008 private treatment 
record from Allergy & Asthma Clinics of Georgia, P.C., it was 
noted that the Veteran had purulent nasal discharge with sinus 
headache, sinus pressure, post nasal discharge, nonproductive 
cough, and nasal congestion/stuffiness.  In a February 2008 
private treatment record from this facility, the Veteran 
presented with asthma complaints and was prescribed Prednisone.

With regard to the 10 percent evaluation assigned to the 
Veteran's chronic sinusitis for the period of February 13, 2000, 
to October 10, 2002, the Board finds no medical evidence of 
record from this time period reflecting that the Veteran's 
chronic sinusitis was manifested by either three or more 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment or more than six 
non-incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  The 
Board notes that the Veteran indicated in a November 2007 
statement that, following his discharge from the military, he had 
3 or more incapacitating episodes per year of chronic sinusitis, 
which did not respond to oral or intravenous medications.  
However, this assertion is simply not supported by the medical 
evidence of record.  At the November 2002 VA examination, it was 
noted that there were no reports of incapacitation in the past 
year.  As such, an increased rating cannot be awarded under 
Diagnostic Code 6513 for this time period.   

With regard to the 30 percent evaluation assigned to the 
Veteran's chronic sinusitis for the period of November 1, 2002, 
to the present, the Board finds no medical evidence of record 
from this time period reflecting that the Veteran's chronic 
sinusitis was manifested by radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and purulent 
discharge or crusting after repeated surgeries.  The Board notes 
that the Veteran has undergone 2 surgeries, in 2002 and 2006.  
However, the evidence of record does not reflect that the Veteran 
has chronic osteomyelitis.  Moreover, while the Veteran has 
frequent sinus infections, the evidence of record does not 
reflect that he has constant sinusitis.  In a statement received 
in March 2009, the Veteran reported that he has suffered from 
sinus headaches and pain and tenderness of his sinus with 
purulent discharge or crusting after repeated treatments of 
antibiotic and prednisone since February 2007.  However, at the 
October 2008 VA examination, the Veteran asserted that he takes 
medications regularly but that he still has chronic problems and 
develops chronic sinus infections every 2 to 3 months.  It was 
not indicated that he has constant sinus infections.  As such, an 
increased rating is not warranted under Diagnostic Code 6513.

The Board has reviewed the remaining diagnostic codes relating to 
diseases of the nose and throat but finds Diagnostic Code 6513 is 
the most appropriate diagnostic code to apply in this case.  See 
38 C.F.R. § 4.97, Diagnostic Codes 6502-6524 (2009).  

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The Board notes that the Veteran indicated at the October 2008 VA 
examination that, although he is able to work, his chronic 
sinusitis still interferes with his working in that he has to 
take breaks to go and use his inhalers.  In support of his claim, 
he also submitted a work attendance record which showed absences 
from work due to an unspecified disability.  In a November 2007 
statement, he indicated that he had to take time off of work for 
surgery or treatment purposes.  He also indicated in the November 
2007 statement that his sinusitis affects his sense of smell, 
making it difficult to troubleshoot electrical problems at his 
job.  With respect to the first prong of Thun, the evidence in 
this case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-connected 
chronic sinusitis is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's disorder with the 
established criteria shows that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
There is no evidence in the medical records of an exceptional or 
unusual clinical picture.  The Board, therefore, has determined 
that referral of this case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, for the reasons and bases set forth above, the Board 
concludes that the preponderance of the evidence is against the 
claim for an increased rating, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  Assignment of staged ratings has been considered and 
applied appropriately.  Fenderson, supra.



ORDER

Entitlement to an evaluation in excess of 30 percent disabling 
for pulmonary sarcoidosis since March 27, 2002, and an initial 
compensable evaluation for the period of February 13, 2000, to 
March 26, 2002, is denied.

Entitlement to an evaluation in excess of 30 percent disabling 
for chronic sinusitis since November 1, 2002, and an initial 
evaluation in excess of 10 percent for the period of February 13, 
2000, to October 10, 2002, is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


